Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 7/1/2021.  
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that Zhao does not disclose or suggest a maximum transform size for luma samples. The examiner disagrees. According to instant applicant’s specification, publication, [0056], MaxTbSizeY is the maximum allowed transform block size for luma. MaxTbSizeY is equal to sps_max_luma_transform_size_64_flag, which means they are the same. Tobe consistent with instant applicant’s specification, Zao discloses MAxTBsizeY in table 19. Therefore, rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 A2 as being anticipated by US 20200186838 A1-Zhoa et al (Hereinafter referred to as “Zhao”).
Regarding claim 1, Zhao discloses a video processing method (Fig 14), comprising: 
signaling a first flag in a Sequence Parameter Set (SPS) of a video sequence indicating whether a sub-block transform (SBT) is enabled ([0051], sps_sbt_enabled_flag), and 
signaling, in a sequence parameter set (SPS), a second flag indicating a maximum transform size for luma samples (According to instant applicant’s specification, publication, [0056], MaxTbSizeY is the maximum allowed transform block size for luma. MaxTbSizeY is equal to sps_max_luma_transform_size_64_flag, which means they are the same. Tobe consistent with instant applicant’s specification, Zao discloses MAxTBsizeY in table 19)
 wherein a maximum coding unit (CU) size that allows the SBT is determined directly based on the maximum transform size in response to the first flag indicating that the SBT is enabled ([0051-0052]).
Regarding claim 2, Zhao discloses the method according to claim 1, wherein the maximum CU size that allows the SBT is a maximum CU width or a maximum CU height ([0052]).
Regarding claim 3, Zhao discloses the method according to claim 1, wherein the maximum CU size that allows the SBT is determined to be equal to the maximum transform size ([9952], equation 10).
Regarding claim 4, Zhao discloses the method according to claim 1, wherein the maximum transform size is 32 or 64 ([0052]).
Regarding claim 5, Zhao discloses the method according to claim 4, further comprising: in response to the maximum transform size being 32, setting a value of the second flag to be 0 ([0052]).
Regarding claim 6, Zhao discloses the method according to claim 4, further comprising; in response to the maximum transform size being 64, setting a value of the second flag to be 1 ([0052]).
Regarding claim 7, analyses are analogous to those presented for claim 1 and are applicable for claim 7, at least one memory([0005]); at least one processor ([0005]).
Regarding claim 8, analyses are analogous to those presented for claim 2 and are applicable for claim 8.
Regarding claim 9, analyses are analogous to those presented for claim 3 and are applicable for claim 9.
Regarding claim 10, analyses are analogous to those presented for claim 4 and are applicable for claim 10.
Regarding claim 11, analyses are analogous to those presented for claim 5 and are applicable for claim 11.
Regarding claim 12, analyses are analogous to those presented for claim 6. and are applicable for claim 12.
Regarding claim 13, analyses are analogous to those presented for claim 1 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 2 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 3 and are applicable for claim 15.
Regarding claim 16, analyses are analogous to those presented for claim 4 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 5 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 6. and are applicable for claim 18.
Regarding claim 19, Zao discloses the method according to claim 1, wherein the second flag is sps_max luma transform size 64 flag (According to instant applicant’s specification, publication, [0056], MaxTbSizeY is the maximum allowed transform block size for luma. MaxTbSizeY is equal to sps_max_luma_transform_size_64_flag, which means they are the same. Tobe consistent with instant applicant’s specification, Zao discloses MAxTBsizeY in table 19.
Regarding claim 20, Zao discloses the apparatus according to claim 7, wherein the second flag is sps_max luma transform size 64 flag (According to instant applicant’s specification, publication, [0056], MaxTbSizeY is the maximum allowed transform block size for luma. MaxTbSizeY is equal to sps_max_luma_transform_size_64_flag, which means they are the same. Tobe consistent with instant applicant’s specification, Zao discloses MAxTBsizeY in table 19).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487